UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1266



MARCELL J. WHITE; BRENDA C. MOSS,

                                           Plaintiffs - Appellants,

          versus


SOUTH CAROLINA DEPARTMENT OF SOCIAL SERVICES,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-01-2926-3)


Submitted:   June 10, 2003                 Decided:   July 10, 2003


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcell J. White, Brenda C. Moss, Appellants Pro Se. Jonathan Pharr
Pearson, Erin H. Hinson, ELLZEY & BROOKS, L.L.C., Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marcell J. White and Brenda C. Moss appeal the district

court’s order accepting the magistrate judge’s recommendation to

grant summary judgment in their employer’s favor in this employment

discrimination action.    We have reviewed the record and find no

reversible error.*    Accordingly, we affirm for the reasons stated

by the district court.   See White v. S.C. Dep’t of Soc. Servs., No.

CA-01-2926-3 (D.S.C. Feb. 6, 2003). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




     *
       Although the record suggests that White and Moss were not
given a proper opportunity to object to the magistrate’s report and
recommendation, any error was harmless since the district court
clearly conducted a de novo review of the record. See Braxton v.
Estelle, 641 F.2d 392, 397 (5th Cir. 1981).


                                  2